               Case 1:19-cv-08351-PKC Document 32 Filed 01/07/20 Page 1 of 2
                       COMMODITY FUTURES TRADING COMMISSION
                                             140 Broadway
                                       New York, New York 10005
                                       Telephone: (646) 746-9700
                                       Facsimile: (646) 746-9940



 Division of
Enforcement

                                                     January 7, 2020
                                           Conference adjourned from January 9, 2020 to
  BY ECF                                   February 21, 2020 at 10:45 a.m.
                                           SO ORDERED.
  The Honorable P. Kevin Castel            Dated: 1/7/2020
  United States Courthouse
  Courtroom 11D
  500 Pearl Street
  New York, NY 10007

         Re:       CFTC v. Dominick Vincent Carducci, et al., 19-CV-08351;
                   Request to Adjourn January 9, 2020 Initial Pretrial Conference

  Dear Judge Castel:

          We represent Plaintiff Commodity Futures Trading Commission in the above-captioned
  case. We write respectfully to request an adjournment of the initial pretrial conference, now
  scheduled for January 9, 2020 at 10:45 a.m., in view of the Defendants’ default. This is
  Plaintiff’s second request to adjourn the initial pretrial conference (the first such request being
  Doc. No. 22).

            This case commenced with the filing of the Complaint on September 9, 2019. (Doc.
  No. 3.) On September 11, 2019, this Court entered an Order scheduling the initial pretrial
  conference for November 6, 2019. (Doc. No. 6.) Defendant Dominick Vincent Carducci
  (“Carducci”) was served with the Summons and Complaint on October 3, 2019, and Defendant
  VOS Capital Management, LLC (“VOS Capital”) was served on September 13, 2019. (Doc.
  Nos. 10, 11.) When neither Defendant answered or moved with respect to the Complaint,
  Plaintiff requested issuance of Clerk’s Certificates of Default. (Doc. Nos. 26-29.) On October
  30, 2019, this Court, by endorsed letter order, adjourned the initial pretrial conference to January
  9, 2020. (Doc. No. 23.) On November 5, 2019, Clerk’s Certificates of Default were entered as
  to each Defendant. (Doc. Nos. 30, 31.)

          In addition, as we previously informed the Court (see Doc. No. 22), there is a related
  criminal case pending against Defendant Carducci in the U.S. District Court for the District of
  South Carolina, U.S. v. Dominick V. Carducci, 6:19-cr-00469-BHH. As indicated in the ECF
  docket of that case, on November 4, 2019, Mr. Carducci entered a guilty plea in that case, and he
  is presently incarcerated awaiting sentencing.

          In view of Defendants’ default, Plaintiff intends to move for entry of default judgment
  against the Defendants. Plaintiff anticipates filing such motion no later than January 24, 2020.
          Case 1:19-cv-08351-PKC Document 32 Filed 01/07/20 Page 2 of 2
The Honorable P. Kevin Castel
January 7, 2020
Page 2

Accordingly, Plaintiff respectfully requests that the initial pretrial conference scheduled for
January 9, 2020 be adjourned.


                                              Respectfully submitted,

                                              /s David W. MacGregor
                                              David W. MacGregor
                                              Division of Enforcement
                                              Commodity Futures Trading Commission
                                              140 Broadway, 19th Floor
                                              New York, NY 10005
                                              dmacgregor@cftc.gov
                                              (646) 746-9762


cc:    Mr. Dominick Vincent Carducci (by overnight mail and email)

       VOS Capital Management, LLC (by overnight mail c/o United States Corporation
       Agents, Inc., VOS Capital’s registered agent)
